Case 3:19-cv-00015-TAD-KLH Document 1-5 Filed 01/07/19 Page 1 of 1 PageID #: 18




  PURCHASE                                                                              Date: 9/13/2018
                                                                                              PO # 1076


  ORDER
  Hawk Solutions, LLC                                                 To
  1909 W Ave H                                                                     Indigo
  Muleshoe, TX 79347                                                               500 Rutherford Ave
  (806) 598-1290                                                                   Charlestown, MA 01219
                                                                                            (901)598-8378
                                                                                       Customer




                                                           Payment
  Salesperson           Job                                                          Due Date
                                                           Terms
  Carter                Non-GMO Corn                       7 days



  Qty                   Description                        Unit Price                Line Total

  100,000 BU            Non-GMO Corn                                 +.80 CBOT




                                                                    Sales Tax

                                                                           Total




                                                           Make all checks payable to Hawk Solutions, LLC

                                                            Thank you for your business!
                        El guero martillando fuerte!




     32799211 v1
                                               EXHIBIT 4
